Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 06/08/2021.  Applicant’s Response includes an Amendment to the Claims, a Terminal Disclaimer, and Remarks.

In light of the Amendment to the Claims, claims 1-8 have been canceled; claims 9, 17, 29, 41, and 47 have been amended; and claims 53-60 have been added.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 9-60 are currently pending in the application.  Claims 9, 17, 29, 41, 47, and 53 are independent claims.

The Terminal Disclaimer filed on 06/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. RE47,804 has been reviewed and is accepted.  The Terminal Disclaimer has been recorded.

The objection to claims 1-52 under 37 CFR 1.75(b) (see: Non-Final Action, pp. 5-6) has been withdrawn as necessitated by the Amendment to the Claims (i.e., via the amendments to independent claims 9, 17, 29, 41, and 47 as well as the addition of new independent claim 53).

The rejection based on the ground of nonstatutory double patenting (see: Non-Final Action, pp. 6-7) has been withdrawn as necessitated by the Terminal Disclaimer.

The rejections of claims 1-8 under 35 U.S.C. 251 (see: Non-Final Action, pp. 9-10) and under 35 U.S.C. 112 (pre-AIA ), second paragraph (see: Non-Final Action, pp. 10-11), have been withdrawn as necessitated by the Amendment to the Claims (i.e., via the cancelation of claims 1-8).

The rejection of claims 1-52 under 35 U.S.C. 112 (pre-AIA ), second paragraph (see: Non-Final Action, pp. 10-12) has been withdrawn as necessitated by the Amendment to the Claims (i.e., via the amendments to independent claims 9, 17, 29, 41, and 47 as well as the addition of new independent claim 53).

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,461,102 B2 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Objections
Claims 9 and 53 are objected to because of the following informalities:  Lines 15-17 of independent claims 9 and 53 at least recite, “the second portion of the lower electrode being provided in a region other than the region in which the thin-film transistor is provided the lower electrode, including the first portion and the second portion, comprising one continuous layer.”  As properly shown in similar independent claims 17, 29, 41, and 47, the Examiner believes there should be a comma after “the thin-film transistor is provided” (i.e., “the thin-film transistor is provided, the lower electrode, including the first portion and the second portion, comprising one continuous layer” (emphasis added)).
Appropriate correction is required.

Claim Rejections - 35 USC § 251
The Reissue Oath/Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Reissue Declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see: 37 CFR 1.175 and MPEP 1414).  The Reissue Declaration indicates that the error was “the 
Appropriate clarification is required. 
The Examiner notes that the recapture of surrendered subject matter is not an error correctable by reissue and that the “a capacitor electrode directly above the gate electrode” limitation was surrendered subject matter (see: pp. 4-8 of the Non-Final Action mailed 01/30/2019 in parent application 16/145,623).  However, as noted in the prior Recapture Analysis section (see: Non-Final Action, pp. 4-5), Applicant has avoided the recapture rule for 

Claims 9-60 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Allowable Subject Matter
For substantially the same reasons as set forth in parent application 16/145,623 (e.g., see: pp. 5-7 of the Notice of Allowability mailed 08/02/2019), claims 9-60 would be allowable if the above rejection under 35 U.S.C. 251 is overcome.  Additionally, independent claims 9 and 53 should be satisfactorily amended to overcome the new claim objection. 

Response to Arguments
Applicant’s arguments (see: Remarks, pp. 18-24) filed 06/08/2021 have been fully considered and the consequences of said arguments, in light of the Amendment to the Claims and the Terminal Disclaimer, are shown throughout this Final Action. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992